Citation Nr: 1244012	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative arthritic changes of the lumbar spine.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a right knee disability. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative arthritic changes of the lumbar spine and/or left knee.  

(The claim for entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for degenerative arthritic changes and 20 percent disabling for instability prior to July 24, 2009 and 30 percent disabling thereafter, is the subject of a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2009, the Veteran testified before a decision review officer (DRO) at the Phoenix RO.  The Veteran also testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO in December 2009.  Transcripts of both hearings are of record.  

In June 2009, the Veteran reported that he believed his varicose veins were incurred secondary to a service-connected left knee disability.  The issue of entitlement to service connection for varicose veins, to include as secondary to a service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for a low back disability, the reopened claim for entitlement to service connection for a right knee disability, and the claim for service connection for sleep apnea, to include as secondary to service-connected degenerative changes of the lumbar spine and/or left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right knee disability, characterized as chondromalacia patella and patellafemoral pain syndrome, was initially denied in an unappealed July 1995 rating decision.  The Veteran attempted to reopen his claim for service connection and was most recently denied in an unappealed September 2003 rating decision.  

2.  The evidence received since the September 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The claim for service connection for bilateral hearing loss was initially denied in a July 2007 rating decision.

4.  The evidence received since the July 2007 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence has not been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist the Veteran with respect to the claim to reopen service connection for a right knee disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

Turning to the claim to reopen service connection for bilateral hearing loss and service connection for sleep apnea, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for service connection on a direct and secondary basis was furnished to the Veteran in an August 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the August 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the August 2009 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening the previously denied claim for service connection for hearing loss.  In addition, he was informed of the reason for the prior denial of service connection.  VA has therefore substantially fulfilled its specific duties to notify with regard the veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  The Veteran has not identified any private physicians that have treated his claimed bilateral hearing loss.  While a VA medical opinion has not been obtained in connection with the claim to reopen service connection for hearing loss, VA has no duty to obtain a medical examination or opinion because new and material evidence has not been received to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Right Knee

The Veteran's claim for entitlement to service connection for a right knee disability was initially denied in a July 1995 rating decision.  The RO characterized the disability as chondromalacia patella and patellofemoral syndrome and found that a chronic disorder had not existed from the Veteran's period of active service to the present day.  The Veteran did not appeal the July 1995 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The Veteran has made several attempts to reopen his claim for service connection for a right knee disability and was most recently denied in an unappealed September 2003 rating decision.  The claimed disability was characterized by the RO as status post right knee fracture and denied as existing prior to service with no objective evidence of permanent worsening.  

The evidence received since the September 2003 denial of the claim includes a July 2009 report of an orthopedic surgical consultation at the Tucson VA Medical Center (VAMC).  After examining the Veteran's knees, the examining provider concluded that the severe osteoarthritis of both knees was secondary to a service-connected injury of the left knee.  This medical evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact in the claim-the presence of a nexus between the current claimed disability and a service-connected disability.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for a right knee disability is warranted.  


Bilateral Hearing Loss

The Veteran's claim for entitlement to service connection for hearing loss was initially denied in a July 2007 rating decision.  The RO found that the evidence of record, including an examination report and medical opinion from an April 2006 VA audiologist, did not establish that Veteran's bilateral mild high frequency sensorineural hearing loss occurred in or was caused by service.  The Veteran did not appeal the July 2007 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

The evidence received since the July 2007 rating decision includes records of treatment for hearing loss from the Casa Grande VA Community-Based Outpatient Clinic (CBOC) dating from May to July 2009.  During a new patient examination in May 2009, the Veteran reported a six year history of hearing loss.  He was referred to audiology and in June 2009 was diagnosed with mild sensorineural hearing loss of the left ear and moderate sloping to severe sensorineural hearing loss of the right ear.  The Veteran was also provided bilateral hearing aids in July 2009.   This evidence is new, as it was not of record at the time of the July 2007 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The records merely document ongoing treatment for hearing loss and therefore pertain to the presence of a current disability, an element of service connection that was already established at the time of the prior denial of the claim.  The treatment records do not provide any competent medical evidence of a link between the Veterans's claimed condition and active duty service.   In addition, the statements provided by the Veteran in support of his claim are cumulative and redundant of the contentions at the time of the previous denial of service connection and cannot constitute new and material evidence.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right knee disability is granted. 

New and material evidence not having been received, reopening of the claim for entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Board finds that additional development is necessary with respect to the claim for an increased rating for degenerative arthritic changes of the lumbar spine, the reopened claim for entitlement to service connection for a right knee disability, and the claim for service connection for sleep apnea, to include as secondary to service-connected degenerative changes of the lumbar spine and/or left knee.

Turning to the claim for an increased rating for the lumbar spine, the Board finds that a new VA examination is required to determine the severity of the service-connected disability.  The Veteran's back condition is currently rated as 40 percent disabling under the general rating formula for rating diseases and injuries of the spine.  The general rating formula provides for 50 percent and 100 percent evaluations, but only in cases of ankylosis (i.e., fixation of the spine).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  

The Veteran's most recent VA spinal examination was conducted in March 2010, almost four years ago.  At that time, the examiner noted that forward flexion was limited to 5 degrees and was "practically nonexistent."  Extension, left and right lateral bending, and rotation were also very limited.  The March 2010 VA examiner did not indicate whether the Veteran's restricted motion constituted either favorable or unfavorable ankylosis and does not appear to have performed any neurological testing of the spine, despite the Veteran's complaints of bilateral radicular symptoms of the lower extremities.  The examination report is therefore inadequate to determine the current severity of the Veteran's lumbar spine disability and a new examination is required.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability). 

The Board also finds that efforts should be made to obtain records of private treatment identified by the Veteran.  During the March 2009 hearing, the Veteran testified that he had undergone treatment with a private physician (identified as Dr. Bedordy in the hearing transcript) who found that his spine was out of alignment.  The record does not indicate that VA has attempted to procure copies of these private treatment records.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

A remand is also necessary with respect to the reopened claim for entitlement to service connection for a right knee disability.  The Veteran contends that he incurred a right knee injury during service, or in the alternative, that the disability was incurred secondary to the service-connected low back and/or left knee conditions.  The record contains some competent evidence in support of secondary service connection; during a July 2009 orthopedic surgery consultation at the Tucson VAMC, the examiner stated that his bilateral severe osteoarthritis was secondary to the service-connected injury of the left knee.  As the record contains competent medical evidence of a link between the Veteran's claimed right knee disability and a service-connected disability, a VA examination and medical opinion are required by the duty to assist.  38 C.F.R. § 3.159(4)(c) (2012).  

Furthermore, the record contains evidence that a chronic right knee disability may have pre-existed service.  The report of medical history accompanying the April 1979 enlistment examination includes a statement from the Veteran that he fractured his right kneecap in 1974, but had no current trouble.  Examination of the lower extremities was normal except for pes planus on the April 1979 enlistment examination.  However, during a February 1995 VA examination, the Veteran reported experiencing progressively worsening pain of the right knee ever since his pre-service injury in high school.  As the record contains evidence of a pre-existing disability and a condition was not noted on the Veteran's enlistment examination, a VA examination is necessary to determine whether the presumption of soundness is rebutted in this case.  See 38 U.S.C.A. § 1111 (the presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service).

Finally, with respect to the claim for service connection for sleep apnea, to include as secondary to service-connected degenerative changes of the lumbar spine and/or left knee, the Board finds that while the Veteran is not competent to link his sleep apnea to service or service-connected disability, he is arguably competent to note an increase in weight due to inactivity caused by his lumbar spine and left knee disorders and a corresponding increase in his symptoms of sleep apnea.  Indeed, the record reflects that his weight increased from 248 pounds in 1993 to over 340 pounds in 2009.  Consequently, the Board finds that the Veteran should be provided with an appropriate examination and opinion as to whether his sleep apnea was caused or aggravated by his service-connected degenerative changes of the lumbar spine and/or left knee.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a medical release form and specifically request that he execute it to authorize VA to obtain medical treatment records from the physician identified as Dr. Bedordy in the March 2009 hearing transcript. 

2.  If a valid medical release form is received, obtain records of treatment from Dr. Bedordy or any other treating physician identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.  

3.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected thoracolumbar disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  Finally, the examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The rationale for all opinions expressed should be provided.

4.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed right knee disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examiner should physically examine the Veteran and review the complete claims file, to include the available service treatment records, and offer an opinion addressing whether any right knee disability:

a)  Clearly and unmistakably (obvious and manifest) existed prior to service;

b)  And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c)  If the examiner determines that the Veteran's knee disability did not clearly and unmistakably exist prior to service or was not clearly and unmistakably not aggravated during service, the examiner should then opine as to whether it is whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to any incident of active service, to include the Veteran's reports of injuries due to digging foxholes, jumping off the backs of trucks, physical training, and playing sports.

d)  The examiner should also determine whether the Veteran's right knee disability is caused or aggravated by the service-connected degenerative arthritic changes of the lumbar spine and/or left knee.  

The bases for all opinions expressed should also be provided.

5.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examiner should physically examine the Veteran and review the complete claims file, to include the available service treatment records, and offer an opinion addressing:

a)  Whether the Veteran's sleep apnea is etiologically related to any incident of active service.

(b)  Whether the Veteran's sleep apnea is caused or aggravated by the service-connected degenerative arthritic changes of the lumbar spine and/or left knee.

The bases for all opinions expressed should also be provided.

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL J. SKALTSOUNIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


